Bell, J.
In this ease certain questions were certified to the Supreme Court, and answers thereto were duly received. 158 Ga. 686 (124 S. E. 161). Thereafter this court found that it needed instructions on certain additional questions involved, and was constrained to certify the ease again. 160 Ga. 755 (129 S. E. 53). The suit was brought by the insurance company upon a promissory note, and, after a verdict in favor of the plaintiff, the defendant made a motion for new trial, which was overruled, and he excepted. The facts touching the rights of the parties are sufficiently stated in-the questions certified. Under the rulings made by the Supreme Court in answer thereto, the verdict for the plaintiff was unauthorized, and the court erred in refusing the defendant’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.